            Case 1:21-mj-00117-AJ Document 1-1 Filed 05/10/21 Page 1 of 18




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE
 IN THE MATTER OF THE SEARCH OF
 TWO BLACK APPLE IPHONES, TWO
 SILVER APPLE IPHONES, AND A WHITE
                                   Case No. 21-mj- 117-01-AJ
 APPLE IPAD MINI, CURRENTLY
 LOCATED IN SECURE EVIDENCE AT
                                   FILED UNDER SEAL, LEVEL II
 THE ROCKINGHAM COUNTY SHERIFF’S
 OFFICE, 101 NORTH ROAD
 BRENTWOOD, NEW HAMPSHIRE

                            AFFIDAVIT IN SUPPORT OF AN
                        APPLICATION FOR A SEARCH WARRANT

       I, Michael J. Lecuyer, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.       I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property—the

above-captioned electronic devices seized from the vehicle and residence of the Target Jacob

Chambers (“CHAMBERS”) on March 24, 2021, currently in the possession of law

enforcement—and the extraction from that property of electronically stored information

described in Attachment B.

       2.       I am an investigative or law enforcement officer within the meaning of Title 18,

United States Code, Section 2510(7), that is, an officer of the United States who is empowered by

law to conduct investigations of, and to make arrests for, offenses enumerated in Title 18, United

States Code, Section 2516.

       3.       I have been employed as a Special Agent of the United States Drug Enforcement

Administration (“DEA”) since 2007. In 2007, I attended and graduated from the DEA’s Basic

Agent Academy in Quantico, Virginia. The DEA Basic Academy included comprehensive,

formalized instruction in, but not limited to: basic drug investigations; drug identification,
            Case 1:21-mj-00117-AJ Document 1-1 Filed 05/10/21 Page 2 of 18




detection, and interdiction; familiarization with United States drug laws; financial investigations

and money laundering; identification and seizure of drug related assets; organized crime

investigations; physical and electronic surveillance; and undercover operations. Upon completion

of that Academy, I was assigned to the DEA McAllen District Office, in McAllen, Texas, where

I performed investigative duties in the field of drug enforcement until 2011, when I was assigned

to the Boston Division Office of DEA’s New England Field Division (“NEFD”). In 2013, I was

assigned to the Manchester District Office in Bedford, New Hampshire where I am currently

assigned as the NEFD Clandestine Laboratory Team Coordinator. In that capacity, I am

responsible for managing each DEA Clandestine Laboratory Team within the six States that

comprise the NEFD. I have also taught thousands of state, local, county, and federal law

enforcement officers in clandestine laboratory awareness safety courses throughout the United

States and Internationally.

       4.       Prior to my employment with the DEA, I was a police officer in the State of New

Hampshire for approximately six years, during which time my duties included investigation of

both drug and non-drug related offenses. In 2003, I received a Bachelor of Science degree in

Business Administration from the University of New Hampshire.

       5.       During the course of my employment with the DEA, I have received specialized

training regarding the activities of drug traffickers and various aspects of drug investigation,

including the methods used to package, transport, store, and distribute drugs, and the methods

used by drug traffickers to conceal and launder the proceeds of their drug trafficking activities.

       6.       In addition to my training, I have had extensive experience in the investigation of

the activities of drug traffickers. Since joining the DEA, I have participated in hundreds of drug

investigations as a case agent and in subsidiary roles relating to the distribution of controlled



                                                  2
            Case 1:21-mj-00117-AJ Document 1-1 Filed 05/10/21 Page 3 of 18




substances, including cocaine, cocaine base, heroin, fentanyl, marijuana, methamphetamine, and

other illegal substances. I have personally participated in almost all aspects of drug trafficking

investigations, including but not limited to conducting surveillance, acting in undercover

capacities, using confidential informants, executing arrest and search and seizure warrants, and

conducting court-authorized Title-III wire and electronic surveillance. I have debriefed

numerous defendants, informants, and witnesses who had personal knowledge about drug

trafficking activities and the operation of narcotics trafficking organizations. I have provided

sworn affidavits in support of Title-III electronic surveillance orders, search warrants, arrest

warrants, and other court applications. Through this training and experience I have gained

expertise in the use of a variety of law enforcement techniques, including the application and

utilization of electronic and wire interceptions, the utilization of confidential informants (CIs),

the use of physical and electronic surveillance techniques.

       7.       Through my training and experience I have become familiar with the manner in

which drug traffickers smuggle, transport, store, and distribute narcotics, as well as how they

collect and launder drug proceeds. I am familiar with the manners and methods by which drug

traffickers package and prepare narcotics for transportation and distribution, their methods of

operation, and security measures which are often employed by drug traffickers to avoid

vulnerability to law enforcement and to other drug dealers, who might attempt to steal their

drugs, their profits, and/or their customers.


       8.       I am familiar with the facts and circumstances of this investigation from my own

personal participation and from oral and written reports given to me by other law enforcement

officers. Since this affidavit is being submitted for the limited purpose of establishing that

probable cause exists to support the issuance of a search warrant, I have not included details


                                                  3
            Case 1:21-mj-00117-AJ Document 1-1 Filed 05/10/21 Page 4 of 18




about every aspect of the investigation. While this affidavit contains all the material information

I am aware of that is pertinent to the requested search warrant, it does not set forth all of my

knowledge about this matter.

                IDENTIFICATION OF THE DEVICES TO BE EXAMINED

       9.       The property to be searched is a black Apple iPhone, hereinafter “Device 1,” a

silver Apple iPhone, hereinafter “Device 2,” a black apple iPhone, hereinafter “Device 3,” a

silver Apple iPhone, hereinafter “Device 4,” and an Apple iPad Mini, hereinafter “Device 5”

(collectively, the “Devices”). Agents are not yet able to determine the serial numbers or

telephone numbers of any of the devices because they remain locked. The Devices are currently

located in secure evidence storage at the Rockingham County Sheriff’s Office, 101 North Road,

Brentwood, NH.

       10.      The applied-for warrant would authorize the forensic examination of the Devices

for the purpose of identifying electronically stored data particularly described in Attachment B.

                                      PROBABLE CAUSE

       11.      Based upon information obtained from a March 2021 investigation initiated by the

Rockingham County Drug Task Force (RCDTF) which included a confidential source (CS-1),

physical surveillance, and controlled purchases of drugs, I believe that CHAMBERS is actively

involved in the distribution of large quantities of Hash Oil in the State of New Hampshire. This

information was relayed to me by members of the RCDTF.

       12.      CS-1 began cooperating with the RCDTF in February 2020 for the benefit of

consideration regarding pending charges. CS-1 has been charged with sale of marijuana and

reckless operation (motor vehicle) in the past. CS-1 has worked with RCDTF for consideration




                                                  4
          Case 1:21-mj-00117-AJ Document 1-1 Filed 05/10/21 Page 5 of 18




on those charges and has not worked as a paid informant. CS-1 has not been convicted of any

criminal offenses.

        13.    CS-1 has not been paid or received any benefit from DEA. CS-1 is unknown to

DEA and has never provided information to DEA in the past.

        14.    On March 8, 2021, the RCDTF utilized CS-1 to purchase two grams of hash oil

from CHAMBERS for $110 US currency in Lee, New Hampshire. CS-1 and CHAMBERS

communicated utilizing a Snapchat application on a cellular phone to set up the deal. At

approximately 1:00 p.m. on the same date, CHAMBERS drove to the deal location (a parking

lot) in a red Ford Fusion, met with CS-1, and conducted the drug transaction, which was

witnessed and documented by the RCDTF. The hash oil was contained within two small glass

jars.

        15.    On March 16, 2021, the RCDTF utilized CS-1 to purchase one gram of what CS-1

indicated was a more potent form of hash oil than that purchased on March 8th for $110. CS-1

communicated with CHAMBERS utilizing a Snapchat application to set up the deal. On the

same date, CHAMBERS met with CS-1 and conducted the drug transaction, which was

witnessed and documented by the RCDTF. RCDTF observed CHAMBERS depart from his

residence in Lee, New Hampshire in the same red Ford Fusion and travel to the deal location.

The hash oil was contained within one small glass jar.

        16.    On March 22, 2021, the RCDTF utilized CS-1 to purchase two grams of hash oil

for $110 US currency. CS-1 contacted CHAMBERS utilizing a Snapchat application to set up

the deal. On this same date, CHAMBERS met with CS-1 and conducted the drug transaction,

which was witnessed and documented by the RCDTF. RCDTF observed CHAMBERS depart




                                                5
         Case 1:21-mj-00117-AJ Document 1-1 Filed 05/10/21 Page 6 of 18




from his residence in Lee, New Hampshire in the same red Ford Fusion as the prior controlled

purchases, and travel to the deal location. The hash oil was contained within two small glass jars.

       17.     On March 23, 2021, the RCDTF obtained a State of New Hampshire search

warrant for CHAMBERS’ residence located at                               in Lee, New Hampshire

along with the vehicle CHAMBERS had driven during the controlled purchases. RCDTF also

obtained a State of New Hampshire arrest warrant for CHAMBERS.

       18.     On March 24, 2021, CHAMBERS was placed under arrest and Device 1 was

seized from within the vehicle he was driving: the same red Ford Fusion that he had driven

during the three controlled purchases. Device 1 was the only cellular device in the vehicle at the

time of the traffic stop and was located in the center console of the vehicle. CHAMBERS had a

glass jar of hash oil in the vehicle similar to those CS-1 had purchased from CHAMBERS.

       19.     A search warrant was also executed by the RCDTF on this date at CHAMBERS’

residence at                         Lee, New Hampshire. Law enforcement’s search of the

residence pursuant to the warrant resulted in the seizure of approximately two (2) pounds of

Hash Oil, approximately five (5) pounds of Marijuana, $120,748 U.S. currency, and a large

quantity of THC infused candy bars and candies from the residence. Device 2, Device 3, Device

4, and Device 5 were all seized from CHAMBERS’ bedroom during execution of the warrant.

RCDTF identified CHAMBERS’ bedroom by his high school diploma and other items in the

room with his name on them. Devices 2, 3, and 4 were found by the RCDTF in CHAMBERS’

bedroom closet along with the approximately five (5) pounds of marijuana and $120,748 U.S.

currency. All evidence was collected by the RCDTF.

       20.     On March 24, 2021, RCDTF contacted me regarding a suspected hash oil

extraction lab located during execution of the warrant. I have extensive training and experience



                                                 6
         Case 1:21-mj-00117-AJ Document 1-1 Filed 05/10/21 Page 7 of 18




dealing with clandestine hash oil extraction laboratories and manage a team that specializes in

identifying and dismantling them. Hash oil extraction labs can be highly volatile and pose a

significant risk of fire or explosion. I responded to the residence where I was met by RCDTF

members. I observed items commonly used to manufacture hash oil such as a large number of

butane gas canisters, dab swabs, glass jars, and other paraphernalia. A Hash Oil Rosin Extractor

was seized by RCDTF which is used in the extraction of hash oil.

       21.      Through my training and experience in drug trafficking investigations, I have

become familiar with the manner in which drug traffickers communicate by wire, often by

telephone and Short Message Service (commonly referred to as text messaging). I know that

individuals who distribute narcotics often utilize cellular telephones, and the text messaging

capability included within their cellular telephones, as a method by which to arrange narcotics

transactions.

       22.      Drug traffickers often carry smartphones or smart devices (such as iPads) in order

to use applications including instant messaging applications (or “Apps”) including SnapChat and

“WhatsApp,” which use the Internet to send text messages. Such Apps gained popularity with

drug traffickers because it has been historically difficult for law enforcement to intercept

messages sent through them. Drug traffickers use other apps like the GPS applications that may

include evidence of their drug-related travels. Phones and apps can also store photos and

financial information.

       23.      I know that smart devices such as cellular phones and iPads can contain

substantial evidence about a drug trafficker’s activities. Such evidence can include internet

searches for drug-related paraphernalia, addresses, or telephone numbers, as well as

incriminating communications via emails, text messages or instant messages. Actions such as



                                                 7
           Case 1:21-mj-00117-AJ Document 1-1 Filed 05/10/21 Page 8 of 18




internet searching or emailing (in addition to calling) and text messaging can now be performed

from many cell phones. In addition to communications (in Apps like Snapchat and WhatsApp,

over text messages, or through call history), they may also contain photographs and videos of

drugs, drug activities, or drug associates, location data that could shed light on where traffickers

meet customers or suppliers or locations of stash houses, contact lists, ledgers, and other

evidence. Finally, cellular phones and iPads may contain records of financial transactions and/or

accounts where drug proceeds are stored. I know, based on my training and experience, that

people who deal in drugs like hash oil often have large amounts of cash and may need to launder

that money in order to facilitate their business or hide the illicit nature of their incomes. Evidence

of how they do this may be on their personal electronic devices and may be stored on those

devices.

       24.     Based on my training and experience, I know that drug traffickers often possess

multiple telephones and can be known to change their telephones frequently to avoid detection

by law enforcement. In addition, drug traffickers sometimes compartmentalize how they use

phones. For example, they may use one telephone to speak to drug customers and another phone

that they reserve for their dealers or trusted associates. I also know that older phones that drug

traffickers may have rotated out in use of new ones, could nevertheless contain evidence of drug

trafficking including previous drug contacts, and could shed light on the length of time someone

has been dealing drugs.

       25.     Based on the facts set forth in this affidavit, I submit that there is probable cause

to believe, and I do believe, that violation of 21 U.S.C. §§ 846 and 841(a)(1) (conspiracy to

distribute and possess with intent to distribute controlled substances) have been committed by




                                                  8
         Case 1:21-mj-00117-AJ Document 1-1 Filed 05/10/21 Page 9 of 18




CHAMBERS. I submit that there is probable cause to believe, and I do believe, that the

information described in Attachment B will constitute evidence of these criminal violations.

       26.      Due to the large amount of cash recovered from CHAMBERS’ bedroom and large

volume of hash oil seized, I believe that CHAMBERS may have engaged in this activity for

some time. Therefore, I seek to search for evidence from Jan 1, 2020 to the present.

       27.      The Devices are currently in the lawful possession of the Rockingham County

Drug Task Force (RCDTF). Device 1 was seized incident to arrest when CHAMBERS was

arrested on March 24, 2021, and the other devices were seized during execution of the search

warrant at CHAMBERS’ residence on the same date.

       28.      The Devices are currently in secure evidence storage at the Rockingham County

Sheriff’s Office located at 101 North Road, Brentwood, New Hampshire. In my training and

experience, I know that the Devices have been stored in a manner in which its contents are, to the

extent material to this investigation, in substantially the same state as they were when the

Devices first came into the possession of the RCDTF.

                                     TECHNICAL TERMS

       29.      Based on my knowledge, training, and experience, as well as information related

to me by agents and others involved in the forensic examination of digital devices, I use the

following technical terms to convey the following meanings:

             a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

                telephone) is a handheld wireless device used for voice and data communication

                through radio signals. These telephones send signals through networks of

                transmitter/receivers, enabling communication with other wireless telephones or

                traditional “land line” telephones. A wireless telephone usually contains a “call



                                                 9
Case 1:21-mj-00117-AJ Document 1-1 Filed 05/10/21 Page 10 of 18




    log,” which records the telephone number, date, and time of calls made to and

    from the phone. In addition to enabling voice communications, wireless

    telephones offer a broad range of capabilities. These capabilities include: storing

    names and phone numbers in electronic “address books;” sending, receiving, and

    storing text messages and e-mail; taking, sending, receiving, and storing still

    photographs and moving video; storing and playing back audio files; storing

    dates, appointments, and other information on personal calendars; and accessing

    and downloading information from the Internet. Wireless telephones may also

    include global positioning system (“GPS”) technology for determining the

    location of the device.

 b. Digital camera: A digital camera is a camera that records pictures as digital

    picture files, rather than by using photographic film. Digital cameras use a

    variety of fixed and removable storage media to store their recorded images.

    Images can usually be retrieved by connecting the camera to a computer or by

    connecting the removable storage medium to a separate reader. Removable

    storage media include various types of flash memory cards or miniature hard

    drives. Most digital cameras also include a screen for viewing the stored images.

    This storage media can contain any digital data, including data unrelated to

    photographs or videos.

 c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a

    handheld digital storage device designed primarily to store and play audio, video,

    or photographic files. However, a portable media player can also store other

    digital data. Some portable media players can use removable storage media.



                                     10
Case 1:21-mj-00117-AJ Document 1-1 Filed 05/10/21 Page 11 of 18




    Removable storage media include various types of flash memory cards or

    miniature hard drives. This removable storage media can also store any digital

    data. Depending on the model, a portable media player may have the ability to

    store very large amounts of electronic data and may offer additional features such

    as a calendar, contact list, clock, or games.

 d. GPS: A GPS navigation device uses the Global Positioning System to display its

    current location. It often contains records the locations where it has been. Some

    GPS navigation devices can give a user driving or walking directions to another

    location. These devices can contain records of the addresses or locations involved

    in such navigation. The Global Positioning System (generally abbreviated

    “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite

    contains an extremely accurate clock. Each satellite repeatedly transmits by radio

    a mathematical representation of the current time, combined with a special

    sequence of numbers. These signals are sent by radio, using specifications that

    are publicly available. A GPS antenna on Earth can receive those signals. When

    a GPS antenna receives signals from at least four satellites, a computer connected

    to that antenna can mathematically calculate the antenna’s latitude, longitude, and

    sometimes altitude with a high level of precision.

 e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used

    for storing data (such as names, addresses, appointments or notes) and utilizing

    computer programs. Some PDAs also function as wireless communication

    devices and are used to access the Internet and send and receive e-mail. PDAs

    usually include a memory card or other removable storage media for storing data



                                      11
        Case 1:21-mj-00117-AJ Document 1-1 Filed 05/10/21 Page 12 of 18




                and a keyboard and/or touch screen for entering data. Removable storage media

                include various types of flash memory cards or miniature hard drives. This

                removable storage media can store any digital data. Most PDAs run computer

                software, giving them many of the same capabilities as personal computers. For

                example, PDA users can work with word-processing documents, spreadsheets,

                and presentations. PDAs may also include global positioning system (“GPS”)

                technology for determining the location of the device.

             f. Internet: The Internet is a global network of computers and other electronic

                devices that communicate with each other. Due to the structure of the Internet,

                connections between devices on the Internet often cross state and international

                borders, even when the devices communicating with each other are in the same

                state.

       30.      Based on my training, experience, and research, and from consulting the

manufacturer’s advertisements and product technical specifications available online at

http://www.appl.com/iphone-12/specs/, I know that the Devices have capabilities that allow them

to serve as wireless telephones, digital cameras, portable media players, GPS navigation devices,

PDAs, and to access the internet. In my training and experience, examining data stored on

devices of this type can uncover, among other things, evidence that reveals or suggests who

possessed or used the device, evidence of communications between the users and others, and

location information, and other data that may be evidence of conspiracy to distribute or

manufacture and possess with intent to distribute or manufacture controlled substances.




                                                 12
         Case 1:21-mj-00117-AJ Document 1-1 Filed 05/10/21 Page 13 of 18




                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       31.      Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.

       32.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Devices were used, the purpose of their use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence might be on the Devices because:

             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).

             b. Forensic evidence on a device can also indicate who has used or controlled the

                device. This “user attribution” evidence is analogous to the search for “indicia of

                occupancy” while executing a search warrant at a residence.

             c. A person with appropriate familiarity with how an electronic device works may,

                after examining this forensic evidence in its proper context, be able to draw

                conclusions about how electronic devices were used, the purpose of their use, who

                used them, and when.

             d. The process of identifying the exact electronically stored information on a storage

                medium that is necessary to draw an accurate conclusion is a dynamic process.

                Electronic evidence is not always data that can be merely reviewed by a review



                                                 13
         Case 1:21-mj-00117-AJ Document 1-1 Filed 05/10/21 Page 14 of 18




                team and passed along to investigators. Whether data stored on a computer is

                evidence may depend on other information stored on the computer and the

                application of knowledge about how a computer behaves. Therefore, contextual

                information necessary to understand other evidence also falls within the scope of

                the warrant.

             e. Further, in finding evidence of how a device was used, the purpose of its use, who

                used it, and when, sometimes it is necessary to establish that a particular thing is

                not present on a storage medium.

       33.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent

with the warrant. The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.

       34.      Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement’s possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.




                                                 14
        Case 1:21-mj-00117-AJ Document 1-1 Filed 05/10/21 Page 15 of 18




                                         CONCLUSION

       35.    I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Devices described in Attachment A to seek the items

described in Attachment B.

       I declare that the foregoing is true and correct.




                                                   /s/ Michael J. Lecuyer
                                                   Michael J. Lecuyer, Special Agent
                                                   United States Drug Enforcement
                                                   Administration


The affiant appeared before me by telephonic conference on this date pursuant to Fed. R. Crim.
P. 4.1 and affirmed under oath the content of this affidavit and application.




 Date:____________
      May 10, 2021                       /s/ Andrea K. Johnstone
                                        ___________________________________
 Time:____________
       5:56 PM, May 10, 2021            HONORABLE ANDREA K. JOHNSTONE
                                        UNITED STATES MAGISTRATE JUDGE




                                                 15
        Case 1:21-mj-00117-AJ Document 1-1 Filed 05/10/21 Page 16 of 18




                                      ATTACHMENT A

       The property to be searched is as follows: a black Apple iPhone with a black case

(“Device 1”); a silver Apple iPhone (“Device 2”); a black Apple iPhone (“Device 3”); a silver

Apple iPhone (“Device 4”); and a white Apple iPad mini (“Device 5”) (collectively, “the

Devices”). Agents are not yet able to confirm the respective phone numbers and serial numbers

of the Devices because they remain locked. The Devices are currently located in secure evidence

storage at the Rockingham County Sheriff’s Office, 101 North Road, Brentwood, NH.

       This warrant authorizes the forensic examination of the Devices for the purpose of

identifying the electronically stored information described in Attachment B.




                                               16
        Case 1:21-mj-00117-AJ Document 1-1 Filed 05/10/21 Page 17 of 18




                                       ATTACHMENT B

      1.      All records on the Devices described in Attachment A that relate to violations of

21 U.S.C. §§ 841(a)(1) and 846, and involve CHAMBERS since January 1, 2020, including:

           a. Information associated with drug trafficking, including pay-owe sheets, buyer

              lists, telephone lists, address books, seller lists, ledgers, records of sales, records

              of expenditures made to purchase controlled substances, and records of

              expenditures to purchase products which are used in the distribution of controlled

              substances

           b. lists of customers and related identifying information;

           c. types, amounts, and prices of controlled substances trafficked as well as dates,

              places, and amounts of specific transactions;

           d. any information related to sources of controlled substances (including names,

              addresses, phone numbers, or any other identifying information);

           e. any information involving travel to obtain controlled substances or the

              transportation of controlled substances;

           f. information reflecting contact or communication with coconspirators, the

              distribution of controlled substances to coconspirators, and the disposition of

              proceeds of controlled substances (including within messaging applications like

              WhatsApp, Snapchat, and Instagram stored on the phone);

           g. all bank records, checks, credit card bills, account information, and other financial

              records.
         Case 1:21-mj-00117-AJ Document 1-1 Filed 05/10/21 Page 18 of 18




       2.      Evidence of user attribution showing who used or owned the Devices at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history.

       As used above, the terms “records” and “information” include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
